Citation Nr: 1018710	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  09-06 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for refractory anemia, 
claimed as due to exposure to ionizing radiation, for accrued 
benefits purposes.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel





INTRODUCTION

The Veteran served on active duty from November 1944 to 
August 1946.  He died in June 2008.  Appellant is his 
surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the claim.  The RO in 
Nashville, Tennessee, currently has jurisdiction of the 
claim.  

The issues of entitlement to burial benefits and MOD payment 
have been raised by the record, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them and they are 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran participated in the occupation of Hiroshima 
between August 6, 1945 and July 1, 1946 and was exposed to 
radiation during active service.

2.  In April 2008, a private physician indicated that the 
Veteran's myelodysplasia in the form of refractory anemia was 
as likely as not caused by radiation therapy exposure in 
Hiroshima.

3.  The Veteran died in June 2008 while is claim was pending 
before the Board; his surviving spouse filed a claim for 
accrued benefits in July 2008.  





CONCLUSION OF LAW

The criteria for service connection for refractory anemia, 
claimed as due to exposure to ionizing radiation, have been 
met for the purpose of accrued benefits.  38 U.S.C.A. §§ 
1110, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.1000 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Periodic monetary benefits to which a Veteran was entitled at 
the time of death, under existing ratings or decisions, or 
based on evidence of record at the date of death (i.e., 
accrued benefits), and due and unpaid for a period not to 
exceed two years prior to the last date of entitlement, shall 
be paid to certain survivors, including the Veteran's 
surviving spouse, upon the Veteran's death.  38 U.S.C.A. 
§ 5121 (West 2002); 38 C.F.R. § 3.1000 (2009).  An 
application for accrued benefits must be filed within one 
year after the date of a Veteran's death.  Id.

Evidence of record at the date of death, for the purposes of 
evaluating accrued benefits claims, means evidence in VA's 
possession on or before the date of the beneficiary's death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death.  38 C.F.R. § 
3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).

The Veteran filed a claim for service connection for 
refractory anemia in January 2008 and died in June 2008 while 
the claim was still pending.  Although the Veteran's claim 
terminated with his death, VA regulations set forth a 
procedure for a qualified survivor to carry on, to a limited 
extent, a deceased Veteran's claim for VA benefits by 
submitting a timely claim for accrued benefits.  38 U.S.C.A. 
§ 5121 (West 2002); see Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  Thus, while the claim for accrued benefits is 
separate from the claim for service connection filed by the 
Veteran, the accrued benefits claim is derivative of the 
Veteran's claim and the appellant takes the Veteran's claim 
as it stood on the date of his death.  See Zevalkink v. 
Brown, 102 F.3d 1296 (Fed. Cir. 1998).  The Veteran's 
surviving spouse filed a claim for accrued benefits in July 
2008, within one year of her husband's death.  Thus, 
appellant is entitled to be considered for accrued benefits 
as a surviving spouse based upon service-connected refractory 
anemia if the evidence warrants entitlement thereto, either 
on a direct or presumptive basis.

Service connection for a condition claimed as due to 
radiation exposure can be established in one of three ways: 
(1) by demonstrating that the condition at issue is one of 
types of cancer that are presumptively service connected 
under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309; (2) by 
demonstrating direct service connection under 38 C.F.R. § 
3.303(d); or (3) by demonstrating direct service connection 
under 38 C.F.R. § 3.303(d), with the assistance of the 
procedural advantages prescribed in 38 C.F.R. § 3.311, if the 
condition at issue is one of the "radiogenic diseases" listed 
by the Secretary of VA in § 3.311(b).  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997).  This third route is essentially 
just another way of showing direct service connection but 
with certain added assistance from VA in developing the facts 
pertinent to the claim.

At this juncture, the Board notes that the first and third 
methods of establishing service connection for accrued 
benefits purposes are not available to the appellant, since 
refractory anemia is not a disease listed under 38 C.F.R. §§ 
3.309 or 3.311(b).

The only remaining method for establishing service connection 
is directly under 38 C.F.R. § 3.303(d), when it is 
established that the disease diagnosed after discharge is the 
result of service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  To prevail under this theory, the evidence must 
show a nexus between the Veteran's refractory anemia and the 
claimed in-service exposure to radiation.  




The term radiation-exposed Veteran means either a Veteran who 
while serving on active duty, or an individual who while a 
member of a reserve component of the Armed Forces during a 
period of active duty for training or inactive duty training, 
participated in a radiation-risk activity.  38 C.F.R. § 
3.309(d)(3)(i).  Participation in the occupation of Hiroshima 
between August 6, 1945 and July 1, 1946 is a recognized 
"radiation-risk activity" as defined by 38 C.F.R. § 
3.309(d)(3)(ii) (2009).  In this case, the record confirms 
that the Veteran arrived from Okinawa aboard the U.S.S. 
Rutland on October 7, 1945 and remained in the Hiroshima 
vicinity until the unit deactivated on December 31, 1945.  As 
such, the Veteran was clearly exposed to radiation while on 
active duty.

In support of the Veteran's claim, his private physician 
reported that the Veteran had developed myelodysplasia in the 
form of a refractory anemia and that it was his opinion as a 
Board certified hematologist that this likely as not had been 
caused by radiation therapy exposure in Hiroshima.  See April 
2008 letter from Dr. A. Grossman.  

The evidence of record supports the appellant's claim for 
entitlement to service connection for refractory anemia, 
claimed as due to exposure to ionizing radiation, for accrued 
benefits purposes.  While the Board acknowledges that Dr. 
Grossman did not provide a rationale in support of his 
opinion, he did note that he was a Board certified 
hematologist.  Based on the foregoing, the Board resolves all 
reasonable doubt in appellant's favor and finds that service 
connection for refractory anemia, claimed as due to exposure 
to ionizing radiation, is warranted for accrued benefits 
purposes.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & 



Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  As the claim has been granted, the duty to notify 
and assist has been met to the extent necessary.


ORDER

Entitlement to service connection for refractory anemia, 
claimed as due to exposure to ionizing radiation, for accrued 
benefit purposes, is granted. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


